DETAILED ACTION
This action is in reply to the communication filed on 7/27/2022
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-6, 8, 12, 19, 21-24, 26, 30, 36, 38-41, 43 and 47 are currently pending and have been examined.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims  1, 3-6, 8, 12, 19, 21-24, 26, 30, 36, 38-41, 43 and 47   are rejected under 35 U.S.C. 103(a) as being unpatentable over Anderson et al, US Pub No: 2015/0317589 A1 in view of Miller, US Pub No: 2011/0208365 A1. 

Claims 1, 19 and 36:
Anderson discloses:
obtaining past demand data of a site, the past demand data comprising past electricity usage data representing electricity usage at the site over a past time period extending from a past point in time to a current point in time (see at least the abstract, paragraphs 1, 7, 97 and 99); 
determining, based on the past demand data, projected electricity usage data of the site by inputting the past demand data to a trained machine learning model comprised in a set of one or more trained machine learning models, the projected electricity usage data representing projected electricity usage at the site over a future time period, and wherein the future time period does not comprise a period of time at least twenty-three hours from the current point in time (see at least paragraphs  7, 97, 99, 101, 106, 133, 136-137 and 144) ;
determining one or more peak demand periods when, during the future time period, the projected electricity usage at the site exceeds a demand threshold (see at least paragraphs 101, 106,133, 136-137 and 144); 
wherein the non-grid electricity comprises electricity to be drawn from one or more batteries or from one or more photovoltaic cells; and determining, based on the projected electricity usage, whether to recharge the one or more batteries using grid electricity or electricity to be drawn from the one or more photovoltaic cells (see at least paragraphs 0097, 0099, 0136, and 0137); (
NOTE 1: With respect to this limitation, in addition to the above noted citations of prior Anderson, please also see prior art Miller (specifically paragraphs 0038 and 0039; but also see generally paragraphs 0004, 0005, 0055, 0063, 0065).  Further, please refer to the NOTE 2 below which contains additional analysis and discussion pertaining to this limitation with respect to both prior arts Anderson and Miller).
Anderson does not specifically disclose, but Miller, however, discloses:
data representing electricity storage of one or more batteries and one or more photovoltaic cells over the past time period (paragraphs 0007 – “the algorithm takes into account such factors as the supply of charge on batteries”, 0129 – “Cij=energy stored in technology i at end of time interval j”, 0130 – “Cio=energy stored in technology I at start of planning period”, 0151-0153 – “some forms of storage (notably batteries) lose capacity with repeated cycles and are limited in the number of cycles they can execute. These can be addressed by adjusting the objective function to include a cost of cycling as follows…”)
securing, based on the data representing the electricity storage of the one or more batteries and the one or more photovoltaic cells over the past time period, non-grid electricity for use by the site during the one or more peak demand periods, wherein the non-grid electricity comprises, based on the data representing the electricity storage of the one or more batteries and the one or more photovoltaic cells over the past time period, electricity to be drawn from the one or more batteries or from the one or more photovoltaic cells (see at least the abstract, paragraphs 0004, 0005, 0007, 0038, 0039, 0055, 0063, 0065, 0129, 0130, 0151-0153, and claims 1-2; but specifically see 0038, 0039, 0129, 130, and 0151-0153 – see language from above citation);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the Forecasting system using Machine Learning and ensemble methods of Anderson, the ability of securing non-grid electricity based on past usage and storage as taught by Miller, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results (guarantee and availability of electric sources when needed) of the combination were predictable.

NOTE 2:  The following is some additional analysis and explanation of the above rejection.  To put the limitation in context, based on the claim language, the "projected electricity usage" is based on peak demand data. Prior art Anderson is cited as teaching methods where machine learning is used for optimizing battery recharging, such as timing recharge periods based on peak demand data (see at least paragraphs 0097, 0099, 0136, and 0137). However, Anderson does not specifically describe alternative energy sources such as photovoltaic cells. As Applicant previously stated, prior art Miller discloses scheduling energy consumption during periods of cheapest energy usage, battery storage, alternative energy sources such as photovoltaic cells, and selling energy from the photovoltaic cells or other energy sources to the power grid during periods that correspond to favorable cost conditions such as whether or peak usage.  However, while Applicant previously stated that although Miller discloses these things, Applicant also argued that Miller does not describe determining, based on projected electricity usage, whether to recharge the batteries with either grid electricity or drawn from photovoltaic cells.  However, prior art Miller does actually mention this as a possibility.  For instance, Miller describes that normally the battery is charged via solar panels but during certain time periods may be charged by the grid instead (see generally paragraphs 0004,0005, 0055, 0063, 0065; see specifically 0038 and 0039).  For example, paragraph 0039 recites: "In one variation, the system can determine based on the date (e.g., June 21) and the weather forecast (e.g., sunny) that likely production from solar panels will be high, and decide to sell power from the batteries to the grid (when the rate is high) with the expectation that the batteries can be recharged later in the day when the family is not home and energy usage is minimal. The batteries could alternatively be recharged later in the day from the power grid, when electrical costs are lower." Further, Examiner sees the “time windows” as the times when the system determines whether the batteries should be recharged from the solar cells or the grid. Lastly, the claim recites “data representing electricity storage of one or more batteries” rather broadly.  While Miller does not go into great specifics regarding this, it does disclose enough to indicate utilizing “data representing electricity storage of one or more batteries.”  For example, paragraph 0130 indicates the consideration of the amount of energy stored at the start of a planning period.  This amount of stored energy is electricity storage data from the past period. Paragraphs 0151-0153 also describe accounting for a battery’s deterioration in the ability to store energy based on previous cycles.


		
Claims 3, 21 and 38:
The combination of Anderson/ Miller discloses the limitations as shown above.
Anderson further discloses:  
wherein the trained machine learning model is configured to determine projected electricity usage data for a first time slot that immediately follows the current point in time (see at least paragraphs 146, 151-152, 166-169);

Claims 4, 22 and 39: 
The combination of Anderson/ Miller discloses the limitations as shown above.
Anderson further discloses:  
wherein the set of trained machine learning models comprises multiple trained machine learning models, and wherein each other trained machine learning model is configured to determine projected electricity usage data for a respective time slot that immediately follows a preceding one of the time slots (see at least paragraphs 146, 151-152, 166-169);

Claims 5, 23 and 40:
The combination of Anderson/ Miller discloses the limitations as shown above.
Anderson further discloses:  
prior to obtaining the past demand data:
 obtaining demand training data, the demand training data comprising electricity training data representing electricity usage at the site over a training time period greater than the past time period; and 
training machine learning model, using the demand training data, to project electricity usage at the site over first time periods as a function of electricity usage at the site over second time periods preceding the first time periods;
See at least paragraphs 146, 151-152, 166-169;

Claims 6, 24 and 41:
The combination of Anderson/ Miller discloses the limitations as shown above.
Anderson further discloses:  
wherein the demand training data further comprises data representing one or more of: weather; temperature; humidity; atmospheric pressure; months of a year; time of 


day; dates; days of a week; and whether or not a day of the week is a site holiday (see at least paragraphs 146, 151-152, 166-169);
  
Claims 8, 26 and 43:
The combination of Anderson/ Miller discloses the limitations as shown above.
Anderson further discloses:  
wherein each machine learning model comprises one or more support vector machines or a long short-term memory model (see at least paragraphs 101, 133, 146, 151-152, 166-169);

Claims 12, 30 and 47:
The combination of Anderson/ Miller discloses the limitations as shown above.
Anderson further discloses:  
wherein the past demand data further comprises data representing one or more of: weather; temperature; humidity; atmospheric pressure; date; time; and the future time period (see at least paragraphs 146, 151-152, 166-169);



Response to Applicant’s Arguments

Applicant's arguments filed 7/27/2022 have been fully considered but they are not persuasive. 
With respect to Applicant’s arguments pertaining to §103:
Applicant argues that neither Anderson nor Miller teaches or suggests “data representing electricity storage of one or more batteries and one or more photovoltaic cells over the past time period.”  Examiner disagrees.  Please refer to newly added “NOTE 2” which follows the rejection of the independent claims as this note addresses this issue (particularly the end of the note).  But essentially, this newly amended limitation is broadly recited and prior art Miller discloses enough to describe this broad limitation.  However, if Applicant were to include some specifics regarding this limitation, it would likely overcome the current claim rejections, because while prior art Miller does disclose enough to disclose the limitation as currently recited, Miller does not go into significant detail with respect to this.
Therefore, the cited prior arts of Anderson and Miller teach the argued limitation in question, and the §103 rejections are maintained.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G REINHARDT whose telephone number is (571)272-8286. The examiner can normally be reached Mon. - Fri. 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICHARD G REINHARDT/Examiner, Art Unit 3682                                                                                                                                                                                                                                                                                                                                                                                 
/MATTHEW T SITTNER/Primary Examiner, Art Unit 3682